DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The abstract of the disclosure is objected to because it repeats information given in the title, and phrases such as “are described.” should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15, 21, 22, & 24 are rejected under 35 U.S.C. 102 as being disclosed by Cote (US 2003/0226514, hereinafter referred to as ‘514).
For Claim 11, ‘514 discloses a bird feeder resistant to intrusion by a pest (“squirrel proof bird feeder” abstract, 10), the bird feeder comprising: 
a reservoir (12) extending between a proximal end (near element 162) and a distal end (near element 18), the reservoir defining an interior [0051];

    PNG
    media_image1.png
    330
    454
    media_image1.png
    Greyscale
a basin (40) mounted to the reservoir (Figs. 1-2A), the basin having a basin body (41) and a basin surface (44), the basin body including a side surface extending about the 
a sleeve assembly (70) having a sleeve body (Figs. 5, 6, & 19A) and a port (74) defined in the sleeve body (Figs. 19, 19a); and 
a tensioner (140) translationally mounting the sleeve body relative to the basin body (note Figs. 4 to 4A), the sleeve body translating distally from an accessible position (Fig. 4) to an occluded position (Fig. 4A) when a weight applied to the sleeve assembly exceeds a weight threshold set by the tensioner [0010 & 13], the accessible position including the bird food on the basin surface being accessible through the port (wherein feed would be accessible in the configuration as illustrated in Figure 4), the occluded position including the port being disposed distal to the basin surface such that the bird food on the basin surface is inaccessible through the port (wherein feed would be blocked in the configuration as illustrated in Fig. 4A).
For Claim 12, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein the basin is indirectly mounted to the reservoir (via elements 37 & 20, [0052]).
For Claim 13, ‘514 discloses the bird feeder of claim 12, and ‘514 further discloses wherein the basin is indirectly mounted to the reservoir with one or more of a dispenser and a basin mount (wherein elements 32 & 40, 32 comprising 44 & 39, are mounted to the remainder of the device via elements 37, [0052]).
For Claim 14, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein the tensioner includes a spring (140) extending about a post (22), a tension of the spring 
For Claim 15, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein the weight threshold is controlled by an adjuster (via the cooperation of “rotational movement of inner adjustment housing 110 and nut 146) accessible from an exterior of the bird feeder (wherein at least a portion of the adjuster is located on the outside of the device 10, as illustrated in Fig. 6 and the accompanying description found in [0064]).
For Claim 21, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein the side surface is disposed distal to the port in the accessible position (wherein the sidewall of 40 is at least provided below port 74 in Fig. 4) and the side surface at least partially occludes the port in the occluded position (the sidewall of 40 blocks access from the inside of the device 10 in the occluded position, Fig. 4A).
For Claim 22, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein the port is one of a plurality of ports defined in the sleeve body (wherein two port elements 74 are clearly illustrated in Fig. 5, for example).
For Claim 24, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein a basin opening is defined in the basin surface, the tensioner extending through the basin opening (as clearly illustrated in Fig. 5, the rod 20 acting in extension from tensioner 140, passed through an aperture in the base 44 of 40).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2003/0226514, hereinafter referred to as ‘514) in view of Cote (US 8,230,809, hereinafter referred to as ‘809).
For Claim 1, ‘514 discloses a bird feeder resistant to intrusion by a pest (“squirrel proof bird feeder” abstract, 10), the bird feeder comprising:
a reservoir (12) extending between a proximal end (near element 162) and a distal end (near element 18), the reservoir defining an interior [0051];
a dispenser (18) mounted to the distal end of the reservoir, the dispenser having a cavity (element 18, as illustrated in Figs. 4 & 5, which surrounds the outside of the reservoir);
a basin (40) having a basin body (41) and a basin surface (44), the basin mounted to the dispenser [0053];
at least one dispensing surface (39) disposed relative to the dispenser and the basin surface (note that the entire device is unitary, when assembled);
a dispensing opening (formed between 39 and the remainder of the device, Figs. 5 & 6) through which bird food is dispensable from the cavity onto the basin surface using the at least one dispensing surface (as illustrated in Figs. 5 & 6);
a sleeve assembly (70) having a sleeve body (Figs. 5, 6, & 19A) and a port (74) defined in the sleeve body (Figs. 19, 19a);
a tensioner (140) disposed in a cover (20) within the interior of the reservoir (clearly shown within the aforementioned reservoir, Fig. 4), the tensioner translationally mounting the 
a cap assembly (26) connected to the proximal end of the reservoir (the cap 26 is found at the top end of the aforementioned reservoir, as illustrated in Figures 3, 18, & 18A), the cap assembly including a hanger (155), the hanger and the cap assembly disconnected from the cover (note that neither the cap 26 nor the hanger 155 is directly connected to the spring tensioner component nor its cover, element 123 serves to connect the hanger to the tensioner, as illustrated in Figures 4 & 4A), the hanger configured to freely translate relative to the cap assembly (the tensioner moves longitudinally relative to the tensioner);
an adjuster (via the cooperation of “rotational movement of inner adjustment housing 110 and nut 146) controlling the weight threshold set by the tensioner, the adjuster disposed exterior to the sleeve assembly (wherein at least a portion of the adjuster is located on the outside of the device 10, as illustrated in Fig. 6 and the accompanying description found in [0064]); and
an indicator (142) disposed in the interior of the reservoir (Fig. 3), the indicator providing a visual reference of the weight threshold (in the same manner as the instant invention, the nut 142 would provide a visual indicator of the tension held within the spring 140).
‘514 is silent to the indicator being visible through the reservoir.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify ‘514 with a transparent inner tube 20, as such visibility is taught by ‘809, and such that the device is more easily maintained by the user at a glance.
It is further noted that the only materials relied upon in the disclosure of Cote (US 2003/0226514) are “a transparent plastic material,” [0015] and “an appropriate metallic material such as aluminum,” [0016] for the portions under attack from marauders. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the center tube 20 further comprising the transparent plastic material, in order to require few differing materials and thus saving money on manufacture, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For Claim 2, the above-modified reference teaches the bird feeder of claim 1, and ‘514 further discloses wherein the sleeve assembly includes a perch (88 & 92) extending from the sleeve body relative to the port (Figs. 2 & 2A).
For Claim 3, the above-modified reference teaches the bird feeder of claim 1, and ‘514 further discloses wherein the occluded position includes the port being at least partially occluded by the basin body (in the same manner as the instant invention, the cooperative hole between elements 42 & 74 is occluded by the application of enough force, Figs. 4A & 5).

For Claim 5, the above-modified reference teaches the bird feeder of claim 4, and ‘514 further discloses wherein the basin mount includes the at least one dispensing surface (as illustrated in Figure 9 and the accompanying description found in [0052], elements 37 & 39 are connected through the bottom wall of element 32).
For Claim 6, the above-modified reference teaches the bird feeder of claim 1, and ‘514 further discloses wherein the tensioner includes a spring (140) extending about a post (22), a tension of the spring setting the weight threshold (as illustrated in Fig. 3 and the accompanying description found in [0064]).
For Claim 7, the above-modified reference teaches the bird feeder of claim 6, and ‘514 further discloses wherein the adjuster rotates the post, thereby adjusting the tension of the spring [0064].
For Claim 8, the above-modified reference teaches the bird feeder of claim 7, and ‘514 further discloses wherein the indicator moves along an indicator section of the post as the adjuster is rotated (wherein 142 delineates the length of the spring 140, as described in [0064]).
For Claim 23, the above-modified reference teaches the bird feeder of claim 1, ‘514 further discloses wherein the port is one of a plurality of ports defined in the sleeve body (wherein two port elements 74 are clearly illustrated in Fig. 5, for example).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘514 as applied to claim 11 above, and further in view of ‘809.
For Claim 16, ‘514 discloses the bird feeder of claim 11, and ‘514 further discloses wherein an indicator (142) provides a reference of the weight threshold (in the same manner as the instant invention, the nut 142 would provide indication of the tension held within the spring 140 by cooperating with the remainder of the device).
‘514 is silent to the indicator being visible through the reservoir.
‘809, like prior art above, teaches an adjustable bird feeder (10), further comprising the visibility of the position of the non-rotatable nut. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify ‘514 with a transparent inner tube 20, as such visibility is taught by ‘809, and such that the device is more easily maintained by the user at a glance.
It is further noted that the only materials relied upon in the disclosure of Cote (US 2003/0226514) are “a transparent plastic material,” [0015] and “an appropriate metallic material such as aluminum,” [0016] for the portions under attack from marauders. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the center tube 20 further comprising the transparent plastic material, in order to require few differing materials and thus saving money on manufacture, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.

    PNG
    media_image2.png
    330
    454
    media_image2.png
    Greyscale
RE Applicant argument directed to independent claim 11, Applicant argues that the portions of the sidewall which does not contain the ports are too small to allow the side surface of the basin body to be solid and continuous, the Examiner respectfully disagrees. Please note that the open-ended claim transition “comprising” allows for only a small portion to be present to satisfy the claim metes and bounds. It is further noted that, as annotated in the portion of Fig. 10 provided again herein, this continuous portion of the sidewall is found repeatedly around the entire basin of the device, and there are multiple portions of the basin which do extend between a distal edge and a proximal edge which are solid and continuous, in order for the feed to be retained and directed toward the ports, as intended. It is believed that Applicant is arguing that the basin comprises a sidewall and base wall which are entirely solid and continuous with one another, however, the current claim language does not reflect this narrow limitation.
 RE Applicant arguments directed to independent claim 1, Applicant argues that the device is incapable of teaching a hanger and cap which are disconnected from the tensioner, since the device requires element 123 to intervene. In fact, this intervening component is what indirectly connects the hanger with the tensioner, meeting the claim limitation. In arguendo, how is any component of the instant invention “disconnected” when the assembled invention works .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643